U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED NOVEMBER 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 0-13187 NVCN CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3074570 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 7617 Currell Blvd., Suite 200, Woodbury, Minnesota (Address of Principal Executive Offices) (Zip Code) (612) 750-5855 (Registrant’s Telephone Number) NA (Former Name, Former Address, and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) been subject to such filing requirements for the past 90 days.Yes£ NoT Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filed o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes TNo £ As of January14, 2013 the Registrant had 14,548,371 shares of common stock issued and outstanding. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENT BALANCE SHEETS AS OF NOVEMBER 30, 2012 3 STATEMENTS OF OERATIONS FOR THE THREE AND SIX MONTHS ENDED NOVEMBER 30, 2012 ANDNOVEMBER 30, 2011 (UNAUDITED) 4 STATEMENTS OF CASH FLOWS FOR SIXMONTHS ENDED NOVEMBER 30, 2, 2011 (UNAUDITED) 5 NOTES TO FINANCIAL STATEMENTS 6 ITEM 2. MANAGMENT DISCUSSION AND ANALYSIS 9 ITEM 3. QUANATATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISKS 10 ITEM 4T. CONTROLS AND PROCEDURES 10 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 11 ITEM 1A. RISK FACTORS 1 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 11 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. MINE SAFETY INFORMATION 11 ITEM 5. OTHER INFORMATION 11 ITEM 6. EXHIBITS 11 SIGNATURES 12 2 PART I – FINANCIAL INFORMATION ITEM 1:FINANCIAL STATEMENTS. NVCN CORPORATION BALANCE SHEET (Unaudited) November 30, May 31, ASSETS Current assets Cash $
